Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 17 of U.S. Patent No. 10,953,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-4, 13-20 of the current application are fully encompassed by claims 1, 8, 17 of the patent. Specifically, the combination of claims 1, 2, and 4 of the current application is the same as claim 1 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colibert (US 5,277,448).
In re claims 1, 13, and 18, Colibert discloses a hitch adaptor system comprising a linkage member (19) operatively secured to a towbar (41); a detachable receiving device (18, 43), the detachable receiving device comprising a detachable receiving member (21, 45); and a connecting member (17) operatively connected to the linkage member, the detachable receiving device, and a coupler (22).  
In re claims 3, 16, 19, Colbert further discloses wherein the detachable receiving member is configured to accept a hitch accessory (28).  
In re claim 4, Colibert further discloses wherein the hitch accessory is attached to the detachable receiving member with a hitch pin assembly (22) that extends through apertures in the detachable receiving member and the hitch accessory.  
In re claim 14, Colibert further discloses wherein the coupler is removably fastened to the detachable receiving member.  
In re claim 15, Colibert further discloses wherein the coupler (locking pin 22) further comprises a locking member (cotter pin) to permit locking of the coupler to the connecting member.  
In re claim 17, Colibert further discloses wherein the hitch accessory is attached to the detachable receiving member with a hitch pin assembly (22) that extends through apertures in the detachable receiving member and the hitch accessory.  
In re claim 20, Colibert further discloses wherein the hitch accessory is attached to the receiving member with a hitch pin assembly (22) that extends through apertures in the receiving member and the hitch accessory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Colibert in view of Verboeket (AU 2014227485).
In re claim 5, Colibert further discloses wherein the hitch pin assembly comprises a hitch pin, but does not disclose a hitch pin nut and a hitch pin clip.  Verboeket, however, does disclose wherein the hitch pin assembly comprises a hitch pin (501), hitch pin nut (548) and a hitch pin clip (inserted in hitch pin hole at the end of the hitch pin) to prevent rotation and translational movement of the hitch pin relative to the receiver (page 9, lines 19-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hitch pin of Colibert such that it comprised the nut and clip of Verboeket to prevent the hitch pin from rotating or sliding during use.
In re claim 6, Verboeket further discloses wherein the hitch pin comprises at least one radial protrusion (550) positioned along a perimeter of a pin body to further prevent the pin from rotating and to prevent it from spinning when nut is tightened.
 In re claim 7, Verboeket further discloses wherein the at least one radial protrusion comprises a pair of radial protrusions wherein the radial protrusions are along opposite sides of the hitch pin as shown in Figure 3c.  
In re claims 8-9, Verboeket further discloses wherein the apertures (470) of the detachable receiving member comprise a pair of key slot apertures (475) wherein the protrusions align with the key slot apertures.  It would have been obvious to one having ordinary skill in the art to modify the apertures of Colibert such that it comprised the key slots of Verboeket to allow the radial protrusions to function properly.
In re claim 10, Verboeket further discloses wherein the pin body comprises threads positioned along a distal end to receive a hitch pin nut as shown in Figure 10a.  
In re claim 11, Verboeket further discloses wherein the pin body comprises a thru aperture to receive a hitch pin clip as shown in Figure 10a.  
In re claim 12, Colibert discloses the hitch adapter of claim 4, but does not disclose wherein the hitch pin assembly comprises a pin head having a recess formed along opposing sides of the pin head.  Verboeket, however, does disclose wherein the hitch pin assembly (301) comprises a pin head (330) having a recess (335) formed along opposing sides of the pin head to facilitate gripping of the hitch pin (page 6, lines 27-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hitch pin of Colibert such that it comprised the recesses of Verboeket to facilitate gripping of the hitch pin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611